Citation Nr: 0937378	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1989 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
increased the evaluation of the Veteran's service-connected 
hypothyroidism from 10 to 30 percent, effective October 1, 
2004.

The Veteran requested a hearing with a Decision Review 
Officer (DRO) in conjunction with his claim.  The RO provided 
the Veteran with a hearing in December 2006, and a transcript 
of that hearing has been associated with the Veteran's claims 
file.


FINDING OF FACT

The Veteran has muscle weakness and weight gain associated 
with his hypothyroidism, but there is no competent evidence 
linking a mental disturbance to the condition.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for the 
Veteran's service-connected hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.119, Diagnostic Code 7903 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, No. 2008-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd on 
other grounds by Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

VA provided complete notice to the Veteran concerning his 
increased rating claim.  In December 2004, the Veteran was 
informed that he would have to show his condition had 
worsened.  He was informed of the type of evidence necessary 
to substantiate his claim, including examples, and instructed 
as to what evidence VA would attempt to obtain, and what 
evidence the Veteran was responsible for providing.  In 
November 2006, the Veteran was informed that disability 
evaluations are assigned based on a schedule of ratings.  
Subsequent to that notice, the Veteran's claim was 
readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from 2001, the only time the Veteran sought 
treatment for his hypothyroidism with VA.  VA has also 
obtained the Veteran's private medical records from 
University of Pittsburgh Medical Center (UPMC), Outer Banks 
Hospital, and Associates in Neurology.  The Veteran requested 
a DRO hearing, and was provided one in December 2006.  The 
appellant was afforded VA medical examinations in January 
2005 and January 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  




Increased Evaluation

The Veteran's May 2003 UPMC hypothyroidism treatment notes 
indicate that the Veteran reported fatigue and was not losing 
weight.  He was not hot or cold, and he did not have 
constipation.  

He was seen in February 2004 at UPMC for his condition, at 
which time his thyroid-stimulating hormone level had 
decreased.  His weight had not changed significantly, despite 
trying to lose weight.  The examiner noted that his 
hypothyroidism "should be just about adequately corrected."

VA provided an examination for the Veteran's hypothyroidism 
in January 2005.  The Veteran had difficulty regulating his 
hypothyroidism at the time.  He had cold intolerance on 
occasion, and he had decreased sleep.  He was easily 
fatigable.  Over the previous three years, he had gained 25 
pounds.  He also had decreased strength, and generalized 
muscle weakness.  He had occasional constipation.  The 
examiner diagnosed the Veteran with chronic, inadequately 
controlled hypothyroidism.

A January 2005 UPMC checkup indicated that the Veteran had 
been off his medication, and had gained several pounds since 
stopping the medication.  He felt very tired and fatigued.  
The Veteran's hypothyroidism medication was resumed.

The Veteran had a follow-up visit in May 2005.  The Veteran 
indicated to the examiner that he hoped to get an increased 
evaluation for his disability through VA.  The examiner 
indicated that the Veteran's alleged muscle weakness "sounds 
like generalized weakness."  According to the examiner, 
"[h]e can still do most things and is a rather strong guy in 
general but is weaker than he was in the past."  The 
examiner felt like the Veteran's hypothyroidism was 
regulated, and that with reconditioning, the condition could 
improve.  

In October 2005, the Veteran was again seen at UPMC.  The 
Veteran still had generalized muscle weakness, but the 
examiner stated that his muscle strength appeared "fine."  
The Veteran indicated intermittent episodes of jitteriness, 
but according to the examiner, "this sounds like it is 
mostly related to when he has not eaten for awhile."  The 
examiner felt that his jitteriness might be related to 
hypoglycemia.  The examiner diagnosed the Veteran with 
"hypothyroidism, now slightly hyperthyroid."  

The Veteran was seen at Associates in Neurology in October 
2006.  The Veteran told the examiner that, having stopped 
medication for his hypothyroidism, he was no longer 
experiencing muscle weakness.

The Veteran had a hearing with a DRO in December 2006.  The 
Veteran informed the DRO that he had anxiety due to his 
thyroid not being regulated.  The Veteran said he would "get 
real nervous" and would "have to eat almost immediately 
right away to get [his] nerves down and get back to a 
comfortable level where [he] wasn't freaking out."  The 
Veteran said he had a diabetes test because of these events, 
but the test came back normal.  The Veteran continued to 
experience muscle weakness.  He had recently been temporarily 
taken off his medication to determine if his muscular 
weakness was due to something other than his thyroid.  He 
also related his ruptured plantaris muscles to his condition.  
The Veteran testified that over the previous five years, he 
had gained approximately 55 pounds.  

The Veteran was provided a VA examination in January 2007, 
following his DRO hearing.  The Veteran informed the examiner 
that he had muscular weakness, excessive weight gain, and 
anxiety related to his hypothyroidism.  According to the 
Veteran, he had gained ten pounds over the previous two 
years.  He was easily fatigable, and his cold intolerance had 
worsened; he was "significantly intolerant" of anything 
under 35 degrees.  He claimed that he had constipation two 
times per month.  The Veteran also stated that he had 
generalized muscle weakness.  The examiner noted that 
although the Veteran claimed to have anxiety, anxiety was not 
consistent with the Veteran's hypothyroid condition.  The 
examiner also indicated that the Veteran was not in any acute 
psychiatric distress.  On physical examination, the Veteran 
weighed 263 pounds.  He had no cardiovascular symptoms.  His 
thyroid was mildly enlarged.  He had grip strength, shoulder 
shrug, and lower extremity muscle strength of 5/5 
bilaterally.  His thyroid-stimulating hormone level was 
10.86, which showed mild elevation.  The examiner diagnosed 
the Veteran with hypothyroidism, chronic, under fair control.  
The Veteran had muscle weakness and weight gain secondary to 
his hypothyroidism.  The examiner found, however, that the 
Veteran's anxiety was not secondary to his hypothyroidism.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Diagnostic Code 7903 provides ratings for hypothyroidism.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain 
is rated 60 percent disabling.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling.  38 C.F.R. 
§ 4.119.

The Board finds that the Veteran is not entitled to an 
evaluation in excess of 30 percent for his hypothyroidism.  

The Veteran has been consistently diagnosed with weight gain 
and muscular weakness throughout this appeal, but he has 
never had a "mental disturbance" associated with his 
hypothyroidism.  

The first possible association of a mental disturbance with 
the Veteran's hypothyroidism was noted in the October 2005 
report from UPMC.  During that visit, the Veteran informed 
the examiner that he experienced intermittent episodes of 
jitteriness.  The examiner considered his condition in 
relation to the hypothyroidism, and opined that the 
jitteriness "sounds like it is mostly related to when he has 
not eaten for awhile."  The examiner felt that the 
jitteriness might be related to hypoglycemia.  The examiner 
found no indication that the jittery episodes the Veteran 
experienced were related to his hypothyroidism.

The Veteran also testified that he had anxiety related to his 
condition.  As noted above, the Veteran said he would "get 
real nervous" and would "have to eat almost immediately 
right away to get [his] nerves down and get back to a 
comfortable level where [he] wasn't freaking out."  Although 
the Veteran is competent to testify that he experienced 
anxiety, as he is not a medical professional, he is not 
competent to associate his anxiety with his hypothyroidism.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

The strongest evidence against the Veteran's claim that his 
anxiety is related to his hypothyroidism is the report from 
the January 2007 examiner.  That examiner specifically noted 
that anxiety is not a symptom of hypothyroidism.  Although he 
diagnosed the Veteran with anxiety, he opined that the 
anxiety was not secondary to the hypothyroidism.  Further, 
the examiner found that the Veteran was not experiencing any 
other acute psychiatric distress.

Therefore, the Board finds that the Veteran experiences 
general muscle weakness and weight gain due to his 
hypothyroidism.  Without competent evidence linking the 
Veteran's anxiety or another mental disturbance to his 
hypothyroidism, however, he does not meet the criteria for a 
60 percent evaluation.  His symptomatology is adequately 
addressed by the 30 percent criteria.  

The Board further notes that there is no evidence of 
cardiovascular involvement, bradycardia, or sleepiness 
associated with the Veteran's hypothyroidism that could make 
him eligible for a 100 percent evaluation.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's hypothyroidism.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected hypothyroidism has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  There is 
no evidence that the disability has required any periods of 
hospitalization.  The Veteran is employed and has not 
complained of any marked interference with his employment; 
specifically, the Veteran told the December 2006 examiner 
that the only time he missed from work was a couple of days 
while on crutches due to his ruptured plantaris muscles.  
Further, the Veteran acknowledged that he can complete all 
routine activities of daily living as required.  Accordingly, 
the Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected hypothyroidism.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


